Filed 02/15/19                                     Case 19-90003                                               Doc 23




                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA


           In re                                          )   Case No. 19-90003 - E - 7
           Nathan Benjamin Damigo,                        )   Docket Control No. RLE-1
                      Debtor.                             )   Document No. 12
                                                          )   Date: 02/14/2019
                                                          )   Time: 10:00 AM
                                                          )   DEPT: E



                                                        Order
           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.
                  The Motion for Relief from the Automatic Stay filed by Elizabeth Sines, Seth
           Wispelwey, Marissa Blair, Tyler Magill, April Muniz, Hannah Pearce, Marcus Martin, Natalie
           Romero, John Doe and Chelsea Alvarado ("Movants") having been presented to the court, and
           upon review of the pleadings, evidence, arguments of counsel, and good cause appearing,
                   IT IS ORDERED that the automatic stay provisions of 11 U.S.C. § 362(a) are modified
           as applicable to Nathan Benjamin Damigo ("Debtor") to allow Elizabeth Sines, Seth Wispelwey,
           Marissa Blair, Tyler Magill, April Muniz, Hannah Pearce, Marcus Martin, Natalie Romero, John
           Doe and Chelsea Alvarado , and their respective agents and successors to proceed with litigation
           in Elizabeth Sines, et al. v. Jason Kessler, et al., Case No. 3:17-CV-00072 to final judgment,
           including all appeals therefrom.
                   IT IS FURTHER ORDERED that the automatic stay is not modified with respect to
           enforcement of any judgment against Debtor, Gary Farrar ("the Chapter 7 Trustee"), the Debtor,
           or property of the bankruptcy estate. Any judgment obtained by Movants shall be submitted to
           this court for the proper treatment of any claims arising under the Bankruptcy Code.

                    February 15, 2019




           [12] - Motion for Relief from Automatic Stay [RLE-1] Filed by Creditors Natalie Romero, Chelsea
           Alvarado, Marcus Martin, Hannah Pearce, April Muniz, Tyler Magill, Marissa Blair, Seth Wispelwey,
           Elizabeth Sines, John Doe (Fee Paid $181) (eFilingID: 6437904) (tjof) Modified on 1/31/2019
           (tjof). [12] - Motion/Application to Hold Non-Dischargeability Action In Abeyance [RLE-1] Filed
           by Creditors Chelsea Alvarado, Marissa Blair, John Doe, Tyler Magill, Marcus Martin, April Muniz,
           Hannah Pearce, Natalie Romero, Elizabeth Sines, Seth Wispelwey (tjof)
Filed 02/15/19                                   Case 19-90003                                          Doc 23




                                        Instructions to Clerk of Court
                                 Service List – Not Part of Order/Judgment
                    The Clerk of Court is instructed to send the Order/Judgment or other court
                 generated document transmitted herewith to the parties below. The Clerk of
                 Court will send the Order via the BNC.


        Nathan Benjamin Damigo            Gary Farrar                   Office of the U.S. Trustee
        14773 Orange Blossom Rd           PO Box 576097                 Robert T Matsui United States
        Oakdale CA 95361                  Modesto CA 95357              Courthouse
                                                                        501 I Street , Room 7-500
                                                                        Sacramento CA 95814


        Robert L. Eisenbach III
        101 California St., 5th Floor
        San Francisco CA 94111-5800
